Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 12/23/2020.  Claims 1-12 are pending and examined.
Specification
Applicant is required to update the status (pending, allowed, etc.) of all parent priority applications in the first line of the specification.  The status of all citations of US filed applications in the specification should also be updated where appropriate.  
Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 filed 12/23/2020 and 10/12/2021, are attached to the instant Office action.
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 8-12 rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. “receiving debt repayment information for each round” has an antecedent basis problem because there is no other discussion of rounds in the independent claims for each to be part of.
Clarification and/or correction are required.
Claim Rejections - 35 USC § 101 Utility
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–7 are directed to a process (“A method”) and claims 8-12 are directed to a machine (“A debt management capability assessment system”).  Thus, claims 1–12 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 1–12, however, are directed to an abstract idea without significantly more.  For claim 1, the specific limitations that recite an abstract idea are:
receiving debt repayment information . . .;
determining a number of groups into which users…are to be grouped based on the debt repayment information
grouping the users into as many groups as the number of groups created based on the debt repayment information 
deriving characteristics of each of the groups according to debt management capability characteristics of the users.
The claims, therefore, recite analyzing debt management capability information, which is the abstract idea of methods of organizing human activity because they relate to the commercial or legal interactions the debt management capacity of an individual is functionally their creditworthiness.  The additional elements of the claims are various generic computer components to implement this abstract idea (“user equipments”, “processor”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to obtain data and collect more data in response.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.  
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claim 1 is not patent eligible.
Independent claim 8 is rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1.  There are no additional elements recited in these claims other than the generic computer parts discussed above.  The only differences are that the steps of claim 1 are performed by a system in claim 8.  Thus, because the same analysis should be used for all categories of claims, claim 8 are also not patent eligible.  See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 2–7, and 9-12 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claims 2, 9, and 10  the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the deriving of groups recited in claims 1 and 8 by further specifying the types of groups —“target group”, “comparative group”, performing a test algorithm for each of a plurality of variables included in the debt repayment information, extracting a statistical value of a particular one of a plurality of variables.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 3 the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the extracting of the statistical value recited in claim 2 by determining the difference in distribution based on a histogram and deriving characteristics of each group based on the extracted statistical value of the particular variable.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 4 the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the test algorithm recited in claim 3 by comprises the Kolmogorov-Smirnov test algorithm.  Since that is a mathematical concept it is also abstract.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.

For claims 5, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite adjusting an insurance cost, sending a notification, or adjusting the cameras in response to the collision signal obtained.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than a mere response to the data gathering, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial exception because the courts have found a mere response to the data gathering to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, (Fed. Cir. 2015)).
For claims 5 and 11, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite obtaining identifying information and additional information about a debt.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017)).  Finally, the additional recited limitations of the dependent claims fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015)).  
For claims 6 and 12 the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the determining the number of groups recited in claim 5 and 11 by using the elbow method algorithm.  Since that is a mathematical concept it is also abstract.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claim 7 the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the grouping recited in claim 1 by grouping the users into at least one group using a plurality of grouping algorithms, analyzing grouping performance, and based on the analyzed performance, selecting one of “a hierarchical cluster analysis algorithm, a K-means cluster analysis algorithm, or a dbscan algorithm, and the grouping performance is analyzed based on silhouette scores.  Since that is a mathematical concept it is also abstract.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (USPG 2018/0204,479 A1) in view of Astrada et al. (USPG 2019/0213,660 A1).  
	As per claim 1 Kim teaches:
A method of analyzing debt management capability information by a computing device working with a plurality of user equipments (UEs) and operating under the control of at least one processor, the method comprising: 
receiving debt repayment information for each round from the plurality of UEs according to a debt assessment scenario set up with a plurality of rounds; (see at least Kim paragraph 10)
While Kim does not teach clustering it was a known form of analysis for predicting users performance Astrada teaches such grouping for products in general (see at least Astrada abstract, paragraph 35  “employ clustering algorithms to: define classes or clusters of users that the user belongs to, find characteristics in the class that are statistically significant in predicting success or failure in using the user selected product(s) or service(s), and identify whether the user has the characteristics; and wherein providing, by a product fit manager of the mobile computing device, user-specific results comprises: displaying user historical behaviors that support or detract from successful use of the user selected product(s) or service(s).”) since Kim is for debt repayment it would have been obvious to apply the techniques of Astrada to the problem of Kim since it would have been solving a known problem in a known way with an expectation of success.
	As per claims 2 and 9 while Kim is not explicit about grouping users into a target group and a comparative group Astrada teaches such sorting to find such answers (see at least Astrada abstract, paragraph 35  “employ clustering algorithms to: define classes or clusters of users that the user belongs to, find characteristics in the class that are statistically significant in predicting success or failure in using the user selected product(s) or service(s), and identify whether the user has the characteristics; and wherein providing, by a product fit manager of the mobile computing device, user-specific results comprises: displaying user historical behaviors that support or detract from successful use of the user selected product(s) or service(s).”) therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem in a known way with an expectation of success.
	As per claims 3 and 10 while Kim is not explicit about determining a difference in distribution Astrada has such teachings.  (see at least Astrada abstract, paragraph 103 “The credit card test drive would, for example, use classification algorithms like multiclass classification algorithms such as a multiclass decision forest or a decision forest regression like fast forest quantile regression to determine characteristics that are statistically significant in success or failure in using the product (including characteristics determined from data at the specific user segment or cohort) or in complying with user's other financial action plans, and then will determine whether user has any of these characteristics through a match analysis, and using numerical computations, will  calculate user likelihood of success based on a weighted analysis of the user's matched characteristics”)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem in a known way with an expectation of success.
	As per claim 8 Kim teaches:
A debt management capability assessment system comprising: 
a communication interface receiving debt repayment information for each round from user equipments (UEs) participating in a debt assessment scenario; (see at least Kim paragraph 10) 
While Kim does not teach clustering it was a known form of analysis for predicting users performance Astrada teaches such grouping for products in general (see at least Astrada abstract, paragraph 35  “employ clustering algorithms to: define classes or clusters of users that the user belongs to, find characteristics in the class that are statistically significant in predicting success or failure in using the user selected product(s) or service(s), and identify whether the user has the characteristics; and wherein providing, by a product fit manager of the mobile computing device, user-specific results comprises: displaying user historical behaviors that support or detract from successful use of the user selected product(s) or service(s).”) since Kim is for debt repayment it would have been obvious to apply the techniques of Astrada to the problem of Kim since it would have been solving a known problem in a known way with an expectation of success.
As per claim 11 While Kim is not explicit about using such clustering analysis that was what Astrada is doing to solve such problems.  (see at least Astrada abstract, paragraph 35  “employ clustering algorithms to: define classes or clusters of users that the user belongs to, find characteristics in the class that are statistically significant in predicting success or failure in using the user selected product(s) or service(s), and identify whether the user has the characteristics; and wherein providing, by a product fit manager of the mobile computing device, user-specific results comprises: displaying user historical behaviors that support or detract from successful use of the user selected product(s) or service(s).”) therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem in a known way with an expectation of success.
As per claim 12 while Kim is not explicit about using the elbow method algorithm Astrada teaches such a use.  (see at least Astrada abstract paragraph 77 “Initially the Elbow method would be used to define the initial number of clusters. The Elbow method involves observing a set of possible numbers of clusters relative to how they minimize the within-cluster sum of squares. In other words, the Elbow method examines the within-cluster dissimilarity as a function of the number of clusters. For our example, we will use an initial number of clusters of 6. FIG. 10 is an example plot of the Elbow method for defining the number of clusters. assign each individual credit card to one of the clusters randomly calculate the centroid of each cluster (mean within the cluster) measure the within-cluster variation using squared Euclidean distance, an algorithm for measuring the Euclidean distance between two points, for all points relative to the centroid apply iterative refinement process to minimize within-cluster variation until no major differences are found”)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem in a known way with an expectation of success.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (USPG 2018/0204,479 A1) in view of Astrada et al. (USPG 2019/0213,660 A1) and Riggs et al. (CN 107,851,283 A).  
	As per claim 4 while Kim and Astrada were not explicit about using the Kolmogorov-Smirnov test algorithm Riggs did teach applying such analysis to financial portfolios (Riggs page 10  “Additional embodiments include in group index or portfolio of one or more selected for financial or economic metrics for measuring, wherein the index, a measure of expected investment portfolio or group of or value of the distribution than the replacement index, distribution of the desired measure of combination or group of investment or the value of relative correction state, or as measured by stability or predictability of the mathematics test like the value of metric index or portfolio group than for the more stable or more predictable; or as measured by stability or predictability of the mathematics test like the value of the metric for the group than for investment securities more stable or predictable. In some other embodiments, the r-von Mises standard using Cram, Kolmogorov-Smirnov test, Shapiro-Wilk testing, Anderson-Darling test, Jarque-Bera test, Siegel-Tukey test, Kuiper test, p value check, C1-C4-alkyl, checking or peak of the skewness test. as a non-limiting example, can by inspection of inspection or a variance of the variance to evaluate stability.”) therefore it would have been obvious to a person of ordinary skill in the art of financial analysis to have used it since it is solving a known problem in a known way with an expectation of success.
	As per claim 5 Kim teaches:
The method of claim 4, wherein each debt repayment information comprises user identification information, debt identification information, debt information for each round, interest rate information for each debt, final balance information for each debt, final balance information for each debt at the end of a round, a final interest rate, and variables which are debt capacity assessment scores, (see at least Kim paragraph 61) 
While Kim is not explicit about using such clustering analysis that was what Astrada is doing to solve such problems.  (see at least Astrada abstract, paragraph 35  “employ clustering algorithms to: define classes or clusters of users that the user belongs to, find characteristics in the class that are statistically significant in predicting success or failure in using the user selected product(s) or service(s), and identify whether the user has the characteristics; and wherein providing, by a product fit manager of the mobile computing device, user-specific results comprises: displaying user historical behaviors that support or detract from successful use of the user selected product(s) or service(s).”) therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem in a known way with an expectation of success.
As per claim 6  while Kim is not explicit about using the elbow method algorithm Astrada teaches such a use.  (see at least Astrada abstract paragraph 77 “Initially the Elbow method would be used to define the initial number of clusters. The Elbow method involves observing a set of possible numbers of clusters relative to how they minimize the within-cluster sum of squares. In other words, the Elbow method examines the within-cluster dissimilarity as a function of the number of clusters. For our example, we will use an initial number of clusters of 6. FIG. 10 is an example plot of the Elbow method for defining the number of clusters. assign each individual credit card to one of the clusters randomly calculate the centroid of each cluster (mean within the cluster) measure the within-cluster variation using squared Euclidean distance, an algorithm for measuring the Euclidean distance between two points, for all points relative to the centroid apply iterative refinement process to minimize within-cluster variation until no major differences are found”)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem in a known way with an expectation of success.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (USPG 2018/0204,479 A1) in view of Astrada et al. (USPG 2019/0213,660 A1), Riggs et al. (CN 107,851,283 A), and Sabanayagam et al. (USPG 2020/0372,371 A1).  
`	As per claim 7 while Kim and Astrada are not explicit about using silhouette scores to analyze grouping performance of such algorithms it was taught by Sabanayagam.  (see at least Sabanayagam paragraph 25 ” After the attribute values are scaled, the model unit I 112a is configured to apply multiple unsupervised clustering techniques to form a cluster or group of similar seed solutions which may comprise seed unproductive solutions. The unsupervised clustering techniques applied may include, but are not limited to, K-means, meanshift, density-based spatial clustering (DBSCAN), hierarchical density-based spatial clustering (HDBSCAN) or the like. The multiple unsupervised clustering techniques are applied in parallel. After clustering or grouping of similar solutions, each single solution in the cluster or group is assessed for its similarity with its cluster or group as compared to other clusters or groups. The technique applied by the model unit I 112a for assessing the similarity may include, but is not limited to, silhouette score technique or the like. The clusters with high silhouette score are selected for fitness approximation model creation.”)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem in a known way with an expectation of success.
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-7366	(Draft Communications)

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696